The opinion of the court was delivered by
Lowrie, J.
It is certainly very plain that the service, of the execution attachment on Wm. Tams rendered him liable to account to that execution creditor for all the property of John Tams, which he had then obtained in fraud of creditors, up to the amount of that creditor’s claim. It would be no defence to Wm. Tams that he had lost a part of the property, or intrusted it to the care of others, or sold it and had not yet received payment. That he had received it in fraud of creditors was a sufficient basis for the demand that he should deliver it up or account to them for the value of it. And when the issue under the execution attachment served on Wm. Tams was tried, and the jury found that he had in his hands $3137.50 in value of the property of John Tams, that meant that he had received so much and no more in fraud of creditors. Under the issue the jury could have found, and the amount of the plaintiff’s claim made it necessary that they should find a verdict for all the property he had fraudulently received, and therefore the presumption must be that they did so find, and the plaintiff cannot have another trial of that fact: Rockwell v. Langley, 19 State R. 502; Simes v. Zane, 24 Id. 242.
*99• The execution attachment against Richards, Bispham & Co. is only another writ against the same property; for they had nothing but a part of its proceeds, it having been sold by them as auctioneers and agents of Wm. Tams. All the fraud having been atoned for by Wm. Tams under the attachment against himself, no further atonement can be required of him through his agents. If the judgment against him had not been paid, the attachment served on his agents would have held the money in their hands, and applied it to the judgment; and we do not see that they could have retried the question of fraud, in relation to the money re. ceived by them from the property.
Judgment affirmed.